Citation Nr: 1423395	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on November 15, 2009 at Cassia Regional Medical Center (CRMC) of Intermountain Healthcare.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  R.A.W., an Appeals Analyst on behalf of CRMC of Intermountain Healthcare, is the appellant herein.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Boise, Iowa, by which reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by CRMC on November 15, 2009 was denied.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  At the time of the private medical treatment received at CRMC on November 15, 2009, the Veteran had been awarded a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU).

2.  On November 15, 2009, the Veteran received emergency medical treatment at CRMC, a non-VA hospital, that was not previously authorized by VA.

3.  The medical care the Veteran received on November 15, 2009 was for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health. 

4.  For the medical care the Veteran received on November 15, 2009, there were no VA medical facilities feasibly available and an attempt to use them beforehand would not be reasonable.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria are met for payment or reimbursement of the unauthorized medical expenses incurred on November 15, 2009 at CRMC.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  As the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Unauthorized Medical Expenses

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013).

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on November 15, 2009.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at CRMC.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2013).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17 .1008.  However, in this case, section 1725 relating to treatment of nonservice-connected disorders does not apply because the Veteran has been granted TDIU, as explained further below.  See 38 U.S.C.A. 
§ 1728(a); see also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, as the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now identical.

In light of the fact that a TDIU (a total disability rating) has been awarded to the Veteran, the applicable law in this case is 38 U.S.C. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: 
(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 C.F.R. § 17.120 (2007).

Under the new version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etcetera.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2013).  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

As previously reported, the appellant's claim for payment or reimbursement of unauthorized, private medical expenses associated with treatment provided to the Veteran at CRMC on November 15, 2009, was primarily denied because it was found that the Veteran's condition for which he received treatment was not emergent.  Thus, the crux is whether the treatment (or the need for said treatment) was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120(b), (c) (2013).

Important in this case, the prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

The Board has considered, under the totality of circumstances present at the time the Veteran received treatment on November 15, 2009 at CRMC, whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney, 23 Vet. App. at 264.  For the reasons set forth below, the Board finds that payment or reimbursement is warranted for the care provided by CRMC on November 15, 2009.

Preliminarily, the Board notes that the Veteran resided in Burley, Idaho, at the time of his emergency treatment.  He sought treatment in the emergency room of CRMC on November 15, 2009.  CRMC is also located in Burley, Idaho, approximately 6 miles from the Veteran's residence.  The nearest VA medical treatment facility capable of emergency treatment is in Boise, Idaho, approximately 159 miles away from the Veteran's residence.

At the time of the Veteran's private medical care, service connection was in effect for diabetic retinopathy, hypertension with nephropathy, diabetes mellitus, and impotence, and he was receiving a TDIU due to his service-connected disabilities.

The record reflects that prior to the November 15, 2009 treatment, the Veteran was also treated on November 8, 2009 at CRMC for bronchitis.  At that time, chest x-rays were taken and he was prescribed Levaquin for the infection.  On November 15, 2009, the Veteran presented to the CRMC Emergency Department and complained of shortness of breath.  He reported that he could not sleep due to the Levaquin, was vomiting with epigastric discomfort, and had a persistent cough that caused shortness of breath and chest pain.  The Veteran rated his pain at 5 out of 10 on the standard pain scale of zero to 10.  His medical history included hypertension, diabetes mellitus, coronary disease with stenting, liver tumor, right eye cataract removal, and kidney failure on hemodialysis.

The Veteran's chest x-rays on November 15, 2009 were reportedly unchanged from his November 8, 2009 chest x-ray results.  The impression based on the chest x-rays was bibasilar reticular infiltrates and small left pleural effusion.  After a comprehensive physical examination, the Veteran was assessed with bronchitis, constipation, and renal failure on hemodialysis.  He was prescribed oral Zithromax and was given instruction to follow up with his primary care physician within two days.  He was discharged in stable condition.

A Case Summary by a registered nurse from Intermountain Healthcare was submitted in December 2011.  The nurse stated that the Veteran's complex medical history and complaint of acute shortness of breath constitutes an emergency medical condition.  She further indicated that the emergency treatment rendered was medically necessary to assess and stabilize an acute exacerbation of a serious health condition.  Ultimately, the nurse stated that the absence of immediate medical attention could have resulted in placing the Veteran's health in serious jeopardy.

After a review of the evidence, lay and medical, the Board finds that, in this case, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  As described above, the nature and severity of the Veteran's symptoms are indicative of an emergent condition from the perception of the lay person (the Veteran) experiencing them.  While the Veteran was discharged from CRMC the same day he received the emergency treatment on November 15, 2009, the Veteran's history of hypertension, coronary disease, diabetes mellitus, and kidney failure, coupled with the Veteran's report of shortness of breath for the previous three to four weeks, and treatment for bronchitis a week prior, reflect the Veteran's belief that he was experiencing an emergency medical condition which comports with what a prudent layperson would reasonably describe as being emergent.

While the diagnoses ultimately rendered were not for emergency conditions, the Board finds that from the perspective of the Veteran, a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place.  The fact that the treatment for acute symptoms (shortness of breath) improved after the first day of emergency treatment does not diminish the distress felt by the Veteran or treat the underlying bronchitis, constipation, and renal failure.

With respect to the issue of whether VA facilities were feasibly available, in light of the inaccessibility of VA emergency room type care for 159 miles from the Veteran's residence in contrast to the 6 miles to CRMC, is probative evidence that a VA medical facility (or a medical facility with whom VA has contracted) was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by CRMC on November 15, 2009, under the amended version of 38 U.S.C.A. § 1728, have been met.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on November 15, 2009 at CRMC is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


